2022 IL App (4th) 220174-U

                       NOS. 4-22-0174, 4-22-0175, 4-22-0176, 4-22-0177 cons.
            NOTICE
                                  IN THE APPELLATE COURT                            FILED
This Order was filed under                                                         July 28, 2022
Supreme Court Rule 23 and is                                                       Carla Bender
not precedent except in the               OF ILLINOIS                           th
                                                                               4 District Appellate
limited circumstances allowed
under Rule 23(e)(1).
                                                                                     Court, IL
                                       FOURTH DISTRICT

In re J.J., a Minor                             )                 Appeal from the
                                                )                 Circuit Court of
(The People of the State of Illinois,           )                 Winnebago County
                Petitioner-Appellee,            )                 No. 19JA2
                v.      (No. 4-22-0174)         )
Tabitha J.,                                     )
                Respondent-Appellant).          )
                                                )
In re Je.J., a Minor                            )
                                                )                 No. 19JA3
(The People of the State of Illinois,           )
                Petitioner-Appellee,            )
                v.      (No. 4-22-0175)         )
Tabitha J.,                                     )
                Respondent-Appellant).          )
_______________________________________________ )
In re T.J., a Minor                             )
                                                )                 No. 19JA4
(The People of the State of Illinois,           )
                Petitioner-Appellee,            )
                v.      (No. 4-22-0176)         )
Tabitha J.,                                     )
                Respondent-Appellant).          )
In re Tr.J., a Minor                            )
                                                )                 No. 19JA5
(The People of the State of Illinois,           )
                Petitioner-Appellee,            )
                v.      (No. 4-22-0177)         )                 Honorable
Tabitha J.,                                     )                 Mary Linn Green,
                Respondent-Appellant).          )                 Judge Presiding



                 JUSTICE TURNER delivered the judgment of the court.
                 Justices Cavanagh and Harris concurred in the judgment.
                                              ORDER

¶1     Held: The circuit court did not err by denying respondent’s motion to continue the
             best-interests hearing, and its findings were not against the manifest weight of the
             evidence.

¶2             In September 2020, the State filed motions for the termination of the parental

rights of respondent, Tabitha J., as to her minor children J.J. (born in September 2015), Je.J.

(born in February 2014), T.J. (born in February 2010), and Tr.J. (born in February 2008). The

Winnebago County circuit court held the fitness hearing and found respondent unfit in October

2021. After the best-interests hearing, the court found it was in the minor children’s best

interests to terminate respondent’s parental rights.

¶3             Respondent appeals, asserting the circuit court (1) abused its discretion by

denying her motion to continue the best-interests hearing, (2) erred by finding her unfit, and

(3) erred by finding it was in the minor children’s best interests to terminate her parental rights.

We affirm.

¶4                                      I. BACKGROUND

¶5             J.J. and Je.J.’s father is Jeffrey J., who filed separate appeals in case Nos.

4-22-0131 and 4-22-0132, and T.J. and Tr.J.’s father is Thomas M., who did not file an appeal.

¶6             In January 2019, the State filed separate petitions for the adjudication of wardship

of the minor children. The petitions alleged the minor children were neglected pursuant to

section 2-3(1)(b) of the Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS

405/2-3(1)(b) (West 2018)) because their environment was injurious to their welfare based on

(1) respondent and Jeffrey having engaged in domestic violence in front of them,

(2) respondent’s substance-abuse problem that prevented her from properly parenting, and

(3) respondent’s mental-health problems that prevented her from properly parenting. On May 8,




                                                -2-
2019, the circuit court held a joint adjudication and dispositional hearing. Respondent admitted

the minor children were neglected under section 2-3(1)(b) based on her substance-abuse

problem. The circuit court accepted respondent’s admission and adjudicated the minor children

neglected based on respondent’s substance-abuse problem and dismissed the other two counts.

Thereafter, the assistant state’s attorney noted an agreement existed that the minor children’s

parents should be found unfit, unable, or unwilling to care for, protect, train, or discipline the

minor children; the minor children should be made wards of the court; and the Department of

Children and Family Services (DCFS) should be appointed as the minor children’s guardian and

custodian. The court accepted the agreement and entered a written dispositional order consistent

with the agreement.

¶7             In September 2020, the State filed a motion to terminate the parental rights of

respondent and the fathers of the minor children. As to respondent, the motion asserted

respondent failed to (1) maintain a reasonable degree of interest, concern or responsibility as to

each minor child’s welfare (750 ILCS 50/1(D)(b) (West 2020)); (2) make reasonable efforts to

correct the conditions that were the basis for each minor child’s removal during any nine-month

period after the neglect adjudication (750 ILCS 50/1(D)(m)(i) (West 2020)); and (3) make

reasonable progress toward each minor child’s return during any nine-month period after the

neglect adjudication (750 ILCS 50/1(D)(m)(ii) (West 2020)). The relevant nine-month periods

for the last two allegations were October 29, 2019, to July 29, 2020, and December 9, 2019, to

September 9, 2020.

¶8             On November 20, 2020, the circuit court commenced the fitness hearing. The

court admitted the State’s exhibit No. 6 (DCFS’s April 20, 2018, indicated findings against

respondent and Jeffrey for substantial risk of physical injury/environment injurious to health and




                                                 -3-
welfare by neglect) and State’s exhibit No. 7 (DCFS’s September 28, 2018, indicated findings

against respondent for inadequate supervision). The court resumed the fitness hearing on

December 16, 2020, and the State presented the testimony of Megan Denk, the child welfare

specialist assigned to the case since April 2019. In addition to Denk’s testimony, the State

presented four service plans with the following dates: (1) August 20, 2019; (2) April 12, 2019;

(3) February 14, 2020; and (4) August 7, 2020. No objections were raised to the admission of

the service plans. The evidence relevant to the issues on appeal follows.

¶9             Denk testified one of the reasons the minor children came into protective custody

was respondent’s substance-abuse issues. Respondent was asked to complete domestic-violence

services, a substance-abuse assessment, individual counseling, and parenting education.

Respondent never completed a substance-abuse assessment but reported she was on a waitlist for

inpatient substance-abuse treatment. Respondent was also requested to do drug drops but did not

consistently do them. As to counseling, respondent completed an updated mental-health

assessment and briefly engaged in family counseling at the end of 2019. She had not engaged in

any counseling in 2020. Respondent had also not completed a domestic-violence assessment.

Respondent did consistently visit with the minor children. Denk further testified respondent

never received unsupervised visitation. Due to respondent’s substance abuse and lack of

engagement in domestic violence and other services, respondent never progressed in her services

to a point where the agency would consider allowing respondent to have unsupervised overnight

visits. The agency still had concerns about respondent’s ability to safely parent because of her

substance abuse, failure to address domestic violence, and failure to complete parenting

education.

¶ 10           At the conclusion of the hearing, the circuit court took the matter under




                                               -4-
advisement to review the documentary evidence. On October 6, 2021, the circuit court held a

joint hearing at which it announced its decision on the issue of fitness. The court found

respondent unfit based on all the grounds alleged in the termination motions, and it also found

the fathers of the minor children unfit. The court then proceeded to the best-interests hearing.

Respondent’s counsel moved to continue the hearing because respondent was hospitalized as a

result of a “horrible motorcycle accident.” The guardian ad litem objected to a continuance,

noting numerous continuances had already happened in the case. The court found it was in the

minor children’s best interests to start the hearing but would allow respondent to present her case

at a later date.

¶ 11               The State presented Denk’s testimony. It also asked the court to take judicial

notice of the evidence at the fitness hearing, the December 2020 best-interests report, and the

May and July 2021 reports filed by the Court Appointed Special Advocate (CASA). Denk

testified the minor children had been living in their foster home since February 2019, and Denk

found the home was safe and appropriate. She had no concerns about the foster mother’s ability

to provide basic necessities for the minor children. The minor children were school aged, and

the foster mother met their educational needs. The minor children were “extremely bonded”

with the foster mother and each other. They also had many pets in the home and outside

activities. The minor children appeared to be very comfortable in the home and very loving with

the foster mother. None of the minor children had expressed any doubt or uncertainty about

remaining in the foster home. The foster mother was willing to provide permanency through

adoption. Additionally, the attorney for CASA asked the circuit court to take judicial notice of

the December 2020 and October 2021 CASA reports. After the State rested, the court continued

the matter for respondent to present her case.




                                                  -5-
¶ 12           On February 10, 2022, the circuit court resumed the best-interests hearing.

Respondent had new counsel. Denk noted respondent had e-mailed her and told her she was

very sick. Denk e-mailed respondent the Zoom code to sign in to the hearing. Respondent’s

counsel moved to continue based on respondent’s illness, and the court denied the motion to

continue. The court noted no one attempted to sign in to Zoom. Since respondent had a new

attorney, the court noted it was disregarding Denk’s October 2021 testimony related to

respondent. The State again had Denk testify and also presented the testimony of Julie Auestad,

the new caseworker in the case, and Patricia B., the foster mother.

¶ 13           Denk testified J.J. was now 6 years old, Je.J. was 7 years old, T.J. was 12 years

old, and Tr.J. was 13 years old. Their foster mother was their “grandma,” and the minor children

were very attached to her. Denk also testified Tr.J. refused to visit with respondent since coming

into care. T.J. refused to attend several visits with respondent but not every visit. J.J. and Je.J.

attended visits and did bond with respondent during those visits. Denk opined it was in the

minor children’s best interests to terminate respondent’s parental rights. Auestad testified J.J.

had informed her she wanted to stay with her foster mother. Je.J. had not expressed that desire

but was very much bonded to her foster mother and felt safe there. T.J. did not want to go on

any more visits with respondent and was very much bonded with her foster mother. She also

opined it was in the minor children’s best interests to terminate respondent’s parental rights.

Patricia testified she was respondent’s stepmother and was divorced from respondent’s father.

Patricia was willing to provide permanency for the minor children. The CASA attorney

presented a letter from Tr.J., in which Tr.J. stated she felt safe at her grandma’s house while

respondent had put her and her siblings in danger many times.

¶ 14           At the end of the hearing, the circuit court found the termination of respondent’s




                                                 -6-
parental rights was in the minor children’s best interests. That same day, the court entered a

written order terminating respondent’s parental rights to the minor children. The parental rights

of the fathers were also terminated.

¶ 15             On March 1, 2022, respondent filed a timely notice of appeal in sufficient

compliance with Illinois Supreme Court Rule 303 (eff. July 1, 2017). See Ill. S. Ct. R. 660(b)

(eff. Oct. 1, 2001) (providing the rules governing civil cases also govern appeals from final

judgments in all proceedings under the Juvenile Court Act, except for delinquency cases). Thus,

this court has jurisdiction of the appeal pursuant to Illinois Supreme Court Rule 307(a)(6) (eff.

Nov. 1, 2017).

¶ 16                                       II. ANALYSIS

¶ 17             Under section 2-29(2) of the Juvenile Court Act (705 ILCS 405/2-29(2) (West

2020)), the involuntary termination of parental rights involves a two-step process. First, the

State must prove by clear and convincing evidence the parent is “unfit,” as that term is defined in

section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2020)). In re Donald A.G., 221 Ill.

2d 234, 244, 850 N.E.2d 172, 177 (2006). If the circuit court makes a finding of unfitness, then

the State must prove by a preponderance of the evidence it is in the minor children’s best

interests that parental rights be terminated. In re D.T., 212 Ill. 2d 347, 366, 818 N.E.2d 1214,

1228 (2004).

¶ 18             Since the circuit court has the best opportunity to observe the demeanor and

conduct of the parties and witnesses, it is in the best position to determine the credibility and

weight of the witnesses’ testimony. In re E.S., 324 Ill. App. 3d 661, 667, 756 N.E.2d 422, 427

(2001). Further, in matters involving minors, the circuit court receives broad discretion and great

deference. E.S., 324 Ill. App. 3d at 667, 756 N.E.2d at 427. Thus, a reviewing court will not




                                                -7-
disturb a circuit court’s unfitness finding and best-interests determination unless they are

contrary to the manifest weight of the evidence. See In re Gwynne P., 215 Ill. 2d 340, 354, 830

N.E.2d 508, 516-17 (2005) (fitness finding); In re J.L., 236 Ill. 2d 329, 344, 924 N.E.2d 961, 970

(2010) (best-interests determination). A circuit court’s decision is against the manifest weight of

the evidence only where the opposite conclusion is clearly apparent. Gwynne P., 215 Ill. 2d at

354, 830 N.E.2d at 517.

¶ 19                                   A. Motion to Continue

¶ 20           Respondent first argues the circuit court abused its discretion when it did not

grant her motion to continue the best-interests hearing due to her hospitalization. She contends

she had a right to be present at all proceedings regarding her fitness and the best interests of the

minor children. The State contends there was a continuance that was agreed to by the parties,

including respondent’s counsel. Thus, it contends that, since respondent’s counsel agreed to

continuing the case after the State’s evidence, respondent cannot challenge the court’s

continuance on appeal. See In re D.F., 208 Ill. 2d 223, 238, 802 N.E.2d 800, 809 (2003) (finding

respondent forfeited a challenge to the court’s use of an earlier date where the respondent had

argued an earlier date or a later date started the nine-month period). In the alternative, the State

argues the court did not abuse its discretion.

¶ 21           In this case, respondent’s counsel sought to have the best-interests hearing held on

another date due to respondent’s hospitalization. The guardian ad litem objected, noting the case

had been continued “many, many times.” She proposed starting the hearing and then continuing

it for respondent to present her case at a later hearing date. The court found it was in the minor

children’s best interests to start the hearing that day and would allow respondent to present what

she wished at a continued hearing. The court asked “Okay?” After Jeffrey’s attorney responded,




                                                 -8-
respondent’s counsel said, “Thank you.” After the close of the State’s evidence, the court

granted a continuance, only as to respondent and the two fathers. We disagree with the State the

aforementioned facts clearly show respondent’s counsel agreed to the court’s procedure of

hearing the State’s case and then continuing the cause for respondent’s case. As such, we will

address the merits of respondent’s argument.

¶ 22           Our legislature has recognized “serious delay in the adjudication of abuse,

neglect, or dependency cases can cause grave harm to the minor and the family and that it

frustrates the health, safety and best interests of the minor and the effort to establish permanent

homes for children in need.” 705 ILCS 405/2-14(a) (West 2020). In juvenile cases, “[t]he court

may continue the hearing ‘only if the continuance is consistent with the health, safety and best

interests of the minor.’ ” In re K.O., 336 Ill. App. 3d 98, 104, 782 N.E.2d 835, 841 (2002)

(quoting 705 ILCS 405/2-14(c) (West 2000)). Further, a motion for a continuance must be filed

10 days prior to the hearing, or “upon the court’s own motion and only for good cause shown.”

705 ILCS 405/2-14(c) (West 2020). “It is within the juvenile court’s discretion whether to grant

or deny a continuance motion, and the court’s decision will not be disturbed absent manifest

abuse or palpable injustice.” K.O., 336 Ill. App. 3d at 104, 782 N.E.2d at 841. A litigant does

not have an absolute right to a continuance. K.O., 336 Ill. App. 3d at 104, 782 N.E.2d at 841.

Unless the complaining party has been prejudiced, the denial of a motion to continue is not

grounds for reversal. K.O., 336 Ill. App. 3d at 104, 782 N.E.2d at 841.

¶ 23           Respondent cites a criminal case and a probation revocation case and notes she

did not voluntarily waive her right to be present at the best-interests hearing. The sixth

amendment right to confront witnesses explicitly limits its application to criminal proceedings.

U.S. Const., amend. VI. Termination proceedings under the Juvenile Court Act are civil




                                                -9-
proceedings, not criminal. In re E.S., 246 Ill. App. 3d 330, 335, 615 N.E.2d 1346, 1349 (1993).

However, termination proceedings do involve fundamental liberty interests and invoke some of

the constitutional concerns implicated in criminal cases. In re J.R., 342 Ill. App. 3d 310, 316,

794 N.E.2d 414, 420 (2003). Even if the confrontation clause is one of these concerns, it need

not be strictly applied in termination proceedings. In re H.B., 2022 IL App (2d) 210404, ¶ 61.

In the civil context, courts generally look to whether there has “been a ‘gross’ deviation from fair

procedure.” In re R.D., 2021 IL App (1st) 201411, ¶ 13.

¶ 24           Respondent fails to show how the circuit court made a gross deviation from fair

procedure where the court found a complete continuance of the best-interests hearing was not in

the best interests of the minor children due to several prior continuances. Additionally,

respondent fails to set forth how she was prejudiced by the denial of her motion to continue. The

circuit court heard the State’s evidence and then continued the best-interests hearing to another

date, at which respondent did not appear due to illness. No evidence suggested respondent

attempted to participate in the continued hearing via Zoom, despite Denk stating she provided

respondent with the Zoom code. Moreover, since respondent had a new attorney at the

continued hearing, the circuit court disregarded the State’s evidence addressing respondent at the

initial best-interests hearing and had the State again present its evidence regarding respondent.

Respondent was represented by counsel at the continued hearing, and counsel cross-examined

the State’s witnesses. Accordingly, we find the circuit court’s denial of the motion to continue

did not constitute manifest abuse or palpable injustice.

¶ 25                                 B. Respondent’s Fitness

¶ 26           Respondent also contends the circuit court erred by finding her unfit. The State

contends its evidence was sufficient to prove respondent unfit. In this case, the circuit court




                                               - 10 -
found respondent unfit on all three grounds alleged in the petition. One of the grounds was

section 1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii) (West 2020)), which provides

a parent may be declared unfit if he or she fails “to make reasonable progress toward the return

of the child[ren] to the parent during any 9-month period following the adjudication of neglected

or abused minor under Section 2-3 of the Juvenile Court Act.” Illinois courts have defined

“reasonable progress” as “demonstrable movement toward the goal of reunification.” (Internal

quotation marks omitted.) In re Reiny S., 374 Ill. App. 3d 1036, 1046, 871 N.E.2d 835, 844

(2007) (quoting In re C.N., 196 Ill. 2d 181, 211, 752 N.E.2d 1030, 1047 (2001)). Moreover, they

have explained reasonable progress as follows:

               “ ‘[T]he benchmark for measuring a parent’s “progress toward the

               return of the child[ren]” under section 1(D)(m) of the Adoption

               Act encompasses the parent’s compliance with the service plans

               and the court’s directives, in light of the condition which gave rise

               to the removal of the child[ren], and in light of other conditions

               which later became known and which would prevent the court

               from returning custody of the child[ren] to the parent.’ ” Reiny S.,

               374 Ill. App. 3d at 1046, 871 N.E.2d at 844 (quoting C.N., 196 Ill.

               2d at 216-17, 752 N.E.2d at 1050).

Additionally, this court has explained reasonable progress exists when a circuit court “can

conclude that *** the court, in the near future, will be able to order the child[ren] returned to

parental custody. The court will be able to order the child[ren] returned to parental custody in

the near future because, at that point, the parent will have fully complied with the directives

previously given to the parent in order to regain custody of the child[ren].” (Emphases in




                                                - 11 -
original.) In re L.L.S., 218 Ill. App. 3d 444, 461, 577 N.E.2d 1375, 1387 (1991). We have also

emphasized “ ‘reasonable progress’ is an ‘objective standard.’ ” In re F.P., 2014 IL App (4th)

140360, ¶ 88, 19 N.E.3d 227 (quoting L.L.S., 218 Ill. App. 3d at 461, 577 N.E.2d at 1387).

¶ 27           In determining a parent’s fitness based on reasonable progress, a court may only

consider evidence from the relevant time period. Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d

at 844 (citing D.F., 208 Ill. 2d at 237-38, 802 N.E.2d at 809). Courts are limited to that period

“because reliance upon evidence of any subsequent time period could improperly allow a parent

to circumvent her own unfitness because of a bureaucratic delay in bringing her case to trial.”

Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d at 844. In this case, the petition alleged two

nine-month periods, October 29, 2019, to July 29, 2020, and December 9, 2019, to September 9,

2020. We will address the first nine-month period.

¶ 28           Here, Denk testified she was a child welfare specialist and had been assigned the

minor children’s case in April 2019. Thus, she was the caseworker for the entirety of both nine-

month periods and had first-hand knowledge of this case. The minor children came into care

because respondent had left them in a car and went into a party. Respondent was asked to

complete (1) a substance-abuse assessment, (2) parenting classes, (3) individual counseling, and

(4) domestic-violence services. Denk testified respondent never completed a substance-abuse

assessment but did inform Denk she was on a waitlist for inpatient substance-abuse treatment.

As part of her substance-abuse services, respondent was to complete drug drops. Respondent did

not consistently do the drug drops. Regarding parenting classes, respondent only attended a few

and did not successfully complete the service. As to individual counseling, respondent only

briefly engaged in family counseling at the end of 2019. Respondent did not attend any

counseling in 2020. She did complete a mental-health assessment and regularly attended her




                                               - 12 -
visitation with the minor children. However, respondent never reached a point of unsupervised

visitation, and Denk never considered unsupervised overnight visits. Denk explained that, due to

respondent’s continued substance abuse and lack of engagement in services, respondent never

made progress in the services to move forward. The agency still had concerns about

respondent’s ability to parent due to respondent’s substance abuse, her failure to address

domestic violence, and her failure to complete parenting classes.

¶ 29           A review of the service plans also indicated respondent did not complete services.

State’s exhibit No. 4, which was the February 4, 2020, service plan, covering the previous

six-month period (August 2019 to February 2020), stated respondent had yet to complete a

domestic-violence assessment. She had missed seven drug drops during the review period and

had two positive drops. Respondent had not completed a substance-abuse assessment and

parenting classes. Additionally, respondent had not attended counseling since December 2019.

State’s exhibit No. 5, which was the August 7, 2020, service plan (covering February to August

2020), stated respondent continued to report struggling daily with substances, drinking heavily,

and using other substances. Respondent had pending criminal charges for possession of

methamphetamine and was in danger of losing her housing due to the criminal charges.

¶ 30           Respondent notes her ability to complete services was greatly hindered by the

COVID-19 pandemic. However, the pandemic did not start until halfway through the

nine-month period. Even during that first half of the nine-month period, respondent stopped

attending counseling, failed to obtain a substance-abuse assessment, failed to obtain a domestic-

violence assessment, did not successfully complete parenting classes, had a positive drug drop,

and missed several other drug drops. Moreover, respondent did not present any testimony at the

fitness hearing about how the pandemic prohibited her from completing services or impacted her




                                              - 13 -
in other ways.

¶ 31             Given the above evidence, the circuit court’s finding respondent failed to make

reasonable progress during the period of October 29, 2019, to July 29, 2020, was not against the

manifest weight of the evidence.

¶ 32             Since we have upheld the circuit court’s determination respondent met the

statutory definition of an “unfit person” on the basis of respondent’s failure to make reasonable

progress (750 ILCS 50/1(D)(m)(ii) (West 2020)) during the nine-month period of October 29,

2019, to July 29, 2020, we do not address the other nine-month period and the other grounds for

the unfitness finding. See In re Tiffany M., 353 Ill. App. 3d 883, 891, 819 N.E.2d 813, 820

(2004).

¶ 33                              C. Minor Children’s Best Interests

¶ 34             Last, respondent challenges the circuit court’s finding it was in the minor

children’s best interests to terminate her parental rights. The State contends the circuit court’s

finding was not against the manifest weight of the evidence.

¶ 35             During the best-interests hearing, the circuit court focuses on “the child[ren]’s

welfare and whether termination would improve the child[ren]’s future financial, social and

emotional atmosphere.” In re D.M., 336 Ill. App. 3d 766, 772, 784 N.E.2d 304, 309 (2002). In

doing so, the court considers the factors set forth in section 1-3(4.05) of the Juvenile Court Act

(705 ILCS 405/1-3(4.05) (West 2020)) in the context of the children’s age and developmental

needs. See In re T.A., 359 Ill. App. 3d 953, 959-60, 835 N.E.2d 908, 912-13 (2005). Those

factors include the following: the children’s physical safety and welfare; the development of the

children’s identity; the children’s family, cultural, and religious background and ties; the

children’s sense of attachments, including continuity of affection for the children, the children’s




                                                 - 14 -
feelings of love, being valued, security, and familiarity, and taking into account the least

disruptive placement for the children; the children’s own wishes and long-term goals; the

children’s community ties, including church, school, and friends; the children’s need for

permanence, which includes the children’s need for stability and continuity of relationships with

parent figures, siblings, and other relatives; the uniqueness of every family and each child; the

risks attendant to entering and being in substitute care; and the wishes of the persons available to

care for the children. 705 ILCS 405/1-3(4.05) (West 2020).

¶ 36           We note a parent’s unfitness to have custody of his or her children does not

automatically result in the termination of the parent’s legal relationship with the children. In re

M.F., 326 Ill. App. 3d 1110, 1115, 762 N.E.2d 701, 706 (2002). As stated, the State must prove

by a preponderance of the evidence the termination of parental rights is in the minor children’s

best interests. See D.T., 212 Ill. 2d at 366, 818 N.E.2d at 1228. “Proof by a preponderance of

the evidence means that the fact at issue *** is rendered more likely than not.” People v. Houar,

365 Ill. App. 3d 682, 686, 850 N.E.2d 327, 331 (2006).

¶ 37           Here, the minor children had lived with their foster mother for four years, and the

three oldest minor children voiced they wanted to live with the foster mother. Tr.J. had never

attended a visit with respondent since she came into care. T.J. had refused to visit respondent on

several occasions, and after her last visit with respondent, T.J. stated she never wanted to visit

with respondent again. The minor children’s ties were with the community in which the foster

mother lived. The foster mother desired to provide permanency for the minor children. While

respondent had a bond with the two younger minor children, the best-interests factors favored the

termination of respondent’s parental rights as to all four minor children.

¶ 38           Accordingly, we find the circuit court’s conclusion it was in the minor children’s




                                                - 15 -
best interests to terminate respondent’s parental rights was not against the manifest weight of the

evidence.

¶ 39                                   III. CONCLUSION

¶ 40           For the reasons stated, we affirm the Winnebago County circuit court’s judgment.

¶ 41           Affirmed.




                                               - 16 -